DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 of the instant application 17/452,594 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent 11,212,390. Although the claims at issue are not identical, they are not patentably distinct from each other as seen by a representative sample of comparative analysis between claim 1 of each below:

The instant application: 17/452,594
U.S. Patent 11,212,390
1. A computer-implemented method in a contact center, comprising: 
==============================
receiving, by a computer of the contact center, an incoming contact from a customer via a first communication channel, wherein the incoming contact is assignable to a plurality of available communication channels; 
================================
queuing, by the computer, the incoming contact in a first queue associated with the first communication channel; 
===============================
receiving, by the computer, contextual information associated with the incoming contact; 
===============================
after queuing the incoming contact in the first queue, 
===============================


===============================
determining, by the computer, based on the contextual information associated with the incoming contact, a preferable communication channel from among the plurality of communication channels and the first communication channel;
==============================
 transmitting, by the computer, to a user device associated with the incoming contact, an indication of the preferable communication channel; and 

===========================
receiving, by the computer, from the user device, an indication to change to the preferable communication channel or to remain assigned to the first communication channel.
1. A computer-implemented method in a contact center, comprising: 
=============================
receiving, by a computer of the contact center, an incoming contact from a customer via a first communication channel, the incoming contact assignable to a plurality of available communication channels for incoming contacts; 
================================
queueing, by the computer, the incoming contact in a first queue associated with the first communication channel; 
=============================



=================================
after queueing the incoming contact in the first queue, 
=============================
determining, by the computer, a ranked list of channels; 
==============================






=================================
presenting, by the computer, to the customer, the ranked list of channels; 



================================
determining, by the computer, whether the customer chooses to be assigned to one of the channels in the ranked list of channels; and switching, by the computer, the incoming contact to the one of the channels in the ranked list of channels in response to determining that the customer chooses to be assigned.


From the above evidence, it is clear that the claim limitations of the instant application are covered by the limitations of claimed invention of said US Pat. 11,212,390.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shmueli et al (US 2006/0013254) in view of Tuchman et al (US 2017/0109757),  Portman et al (US 2012/0190333), Chan et al (US 2016/0036977), Dilip et al (US 6, 704,409) or Kumar et al (US 2016/0021250) and further in view of Wetherell et al (US 2011/0179126).

Claims 1 and 11, Shmueli teaches a computer-implemented method and a system [[in a contact center]], comprising: 
a)	receiving, by a computer of the contact center, an incoming contact from a customer via a first communication channel, wherein the incoming contact is assignable to a plurality of available communication channels; (Shmueli, [0007]: routing incoming request through a comm channel of a plurality of comm channel types);
queuing, by the computer, the incoming contact in a first queue associated with the first communication channel; (Shmueli, [0011]: router storing preferences relating to a user of the system, availability for communication of each of the plurality of communication charnel types and/or terms and conditions associated with each of the plurality of communication channel types.  Here examiner maps storing to queuing.  More explicit on queuing of a call, Tuchman: [0060];).
receiving, by the computer, contextual information associated with the incoming contact; (Shmueli: historical communication habit, [0011, 0029, 0069]);
after queuing the incoming contact in the first queue, determining, by the computer, based on the contextual information associated with the incoming contact, a preferable communication channel from among the plurality of communication channels and the first communication channel; (Shmueli, [0029, 0092, 0102-104] and fig. 3).
transmitting, by the computer, to a user device associated with the incoming contact, an indication of the preferable communication channel; (Shmueli, [0029, 0092, 0102-104] and fig. 3…  and Tuchman presents a list of one or more communication channels that are available for the customer to reach an agent for support services of that particular product. The availability of the communication channels may be determined based on client's preference available from client database 213 and customer's preference available from customer profile store 219, [0094, 0219]; Portman: Providing the user with a list of communication channels may be based, at least in part, on an indication of a preferred communication channel received from the user, [0040, 0042]; Chan: suggests “preferred communication channels for a customer contact”, Fig. 4 and [0077-0081] and Fig. 5, [0082-0084]);
receiving, by the computer, from the user device, an indication to change to the preferable communication channel or to remain assigned to the first communication channel. (It is unclear whether Shmueli details receiving “an indication”, Wetherell depicts an “exemplary embodiment of universal input field 501, in which a user desires to switch from a selected communications channel to another communications channel”, [0059] and Fig. 15A;  The user may be presented with at least one piece of information about why a particular communications channel was selected over the others. Method 600 may further include displaying a mechanism by which a user can switch to another communications channel, besides the one auto-selected by the channel selection mechanism (Step 612), [0073].
Examiner further notices that Shmueli does not use the term “contact center”…but he utilizes all the major function of a PBX with all channel Centrex capabilities (e.g., landline and wireless Centrex)… By obviousness this can be associated with a call or contact center environment. To support this obviousness, Portman, Chan, Kumar and Tuchman all discuss selecting a preferred communication channel in the lists of communication channels.
Therefore it would have obvious t the ordinary artisan before the effective filing date to incorporate the teachings of Tuchman, Portman, Dilip or Chan into the teaching of Shmueli for the purpose of providing a contact center environment an advantage of selecting one preferable communication channel over other communication channels for better service and also to incorporate the teaching Wetherell into Shmueli for notifying in advance the user to choose what channel is the best for service.
Claim 2 and 12. The method of claim 1, wherein the contextual information comprises current contextual information associated with the customer. (See claim 1 or Shmueli, [0011, 0029, 0069]).
Claim 3 and 13,. The method of claim 2, wherein the current contextual information comprises at least one of an identity of the customer, a reason for the incoming contact, or one or more agent skills required to handle the incoming contact. (Portman, [0031, 0056-0057])
Claim 4 and 14. The method of claim 1, wherein the contextual information comprises historical contextual information associated with the customer from one or more previous contacts with the contact center. (See claim 2)
Claim 5 and 15. The method of claim 1, further comprising: receiving, by the computer, historical contextual information associated with at least one different customer from one or more previous contacts with the contact center, wherein the preferable communication channel is further determined based on the historical contextual information. (Kumar: discusses multiple caller, i.e., first caller, second caller, [0010, 0011],  with past history of interaction between customer and call agent, [0033]).
Claim 6 and 16. The method of claim 5, wherein: the contextual information comprises a query associated with the incoming contact; at least one previous contact among the one or more previous contacts is associated with a similar query; and the historical contextual information comprises contact center metrics associated with the at least one previous contact, the contact center metrics comprising at least one of a communication channel or an agent associated with the at least one previous contact. (Kumar: query, [0006, 0113, 0118]; metric, [0032, 0069, 0119]).
Claim 7 and 17. The method of claim 1, further comprising: receiving, by the computer, additional information associated with at least one of the incoming contact or the contact center, wherein the additional information comprises at least one of: one or more communication capabilities of the user device, a relative wait time associated with each of the plurality of communication channels and the first communication channel, and one or more skills of a plurality of agents available to handle the incoming contact, wherein the preferable communication channel is further determined based on the additional information. (Shmueli: wait period, Fig. 2 and [0099], Fig. 3 and [0103]; Kumar: wait time, [0113, 0119]; Chan: wait time, [0060]; Portman: if select a “live agent”, 10 minutes wait, [0042])
Claim 8 and 18 . The method of claim 1, further comprising: switching, by the computer, the incoming contact to the preferable communication channel when the indication from the user device indicates that the customer chooses to be assigned to the preferable communication channel; and moving, by the computer, the contact into a second queue associated with the preferable communication channel. (Dilip: FIG. 4 is a flow diagram illustrating an embodiment of a procedure for handling received transactions. Fig. 2 shows the switching by the transaction analysis system which determined if the call should go to the email system 62 or switch to video system 66).

Claims 9 and 19. The method of claim 1, further comprising: maintaining, by the computer, an assignment of the incoming contact to the first communication channel when the indication from the user device indicates that the customer chooses to remain assigned to the first communication channel.  (Kumar, IVR system will inform how the call will handled, [0029] by touchtone or by audible response, [0030]; the ARM 136 may select the most suitable agent from the identified agents, [0247]: Shmueli: decision making unit to select the most appropriate communication channel type utilized, [0049, 0055]; the call may be forwarded out (through another channel) or rerouted to voice mail (local or at a service provider), [0099]… by obviousness, voice mail system will indicate the reroute and request the user to leave the message.).

Claim 10 and 20. The method of claim 1, wherein determining the preferable communication channel occurs prior to the customer being connected to an agent associated with the first queue. (Portman: previous selection of a preferred channel among the list of communication channels is selected by the customer and stored in the profile, [0042]).
				Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUNG-HOANG J. NGUYEN whose telephone number is (571)270-1949. The examiner can normally be reached Reg. Sched. 6:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 570-272-7530. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PHUNG-HOANG J NGUYEN/Primary Examiner, Art Unit 2651